Fourth Court of Appeals
                                     San Antonio, Texas

                                             July 23, 2019

                                         No. 04-19-00497-CV

                    IN RE ACADEMY, LTD. d/b/a Academy Sports + Outdoors

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On July 22, 2019, relator filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. The petition for writ of mandamus
is DENIED. See TEX. R. APP. P. 52.8(a). The motion for stay is DENIED AS MOOT. This
court’s opinion will issue at a later date.

           It is so ORDERED on July 23, 2019.




                                                         _________________________________
                                                         Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2019.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court



1
 This proceeding arises out of Cause No. 2019CI03804, styled Deborah Braden, et al. v. Academy, Ltd. d/b/a
Academy Sports + Outdoors, pending in the 37th Judicial District Court, Bexar County, Texas. The Honorable
Cynthia Chapa and the Honorable Michael Mery signed the orders at issue in this original proceeding.